On the 24th of January 1853, C. L. Benedict, the attorney and counsel for appellant, moved on notice, affidavits and papers to set aside the judgment of affirmance and for a stay of proceedings, and for leave to apply to the Superior Court to have the bill of exceptions resettled, so as to present those questions of law which were actually made at the trial, by exceptions there taken, and which were passed upon at the general term, &c. and cited Livingston agt. Miller, ante page 219. N. Hill Jk. for respondents, opposed the motion.
The court held the papers under advisement a few days, and denied the motion with $10 costs, with the following reasons:
“ After argument and judgment, this court will not set aside the judgment and stay proceedings, to enable the appellant to make an application to the court below to alter the statement of the exceptions taken at the trial.”